Citation Nr: 0932400	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for polyarthralgias of 
the bilateral hips (bilateral hip disability), to include as 
secondary to service-connected back disability.

2.  Entitlement to service connection for bilateral knee 
disability, clamed as degenerative osteoarthritis of the 
knees, to include as secondary to service-connected back 
disability.

3.  Entitlement to service connection for a left ankle 
injury, claimed as secondary to service-connected back 
disability.

4.  Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1965, from October 1974 to September 1975, and from September 
1983 to December 1984.  The Veteran also had service in the 
Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

The issue of entitlement to service connection for a 
bilateral hip disability, bilateral knee disability, and left 
ankle injury, all to include as secondary to service-
connected back disorder, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have a right ankle 
disability attributable to his period of active duty.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004 and April 2004, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided regarding this specific disability.  
The Board specifically finds, however, that the Veteran is 
not prejudiced as he was given specific notice with respect 
to the elements of a basic service-connection claim and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were given prior to the appealed 
AOJ decision, dated in November 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the Veteran for a physical 
examination for his right ankle because the evidence does not 
meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which a current disability 
may be based.  Specifically, and as will be discussed below, 
the Veteran is not currently shown to have any right ankle 
disability.  As such, the Board will not remand this issue 
for a medical examination.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the Veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the Veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The Veteran seeks service connection for a right ankle 
condition.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records (STRs), including his 
multiple enlistment and separation medical examinations, are 
devoid of any treatment for a right ankle injury or 
disability.  Post-service medical treatment records are also 
devoid of any treatment for a right ankle condition.

In September 2004, the Veteran underwent a VA examination for 
his claimed disabilities.  The Veteran reported daily pain in 
the right ankle, but upon physical examination, the right 
ankle was found to be normal.  The examiner indicated that 
the Veteran reported chronic and episodic subjective right 
ankle pain.  No further diagnosis was made.  

Upon review of the evidence of record, the Board finds that 
there is no current diagnosis of a right ankle disability.  
The evidence of record merely reflects the Veteran's 
complaints of right ankle pain.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes 
that the Veteran has complained of right ankle pain, but 
notes that symptoms, such as pain alone, however, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  As such, service 
connection for a right ankle disability is denied.  


ORDER

Service connection for a right ankle disability is denied.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary regarding the service 
connection claims for a bilateral hip disability, a bilateral 
knee disability, and a left ankle disability-all claimed as 
secondary to service-connected back disability.  

The Veteran's STRs reflect treatment for complaints of back 
pain and an instance of treatment for pain and swelling in 
the right knee (with a noted history of right knee surgery).  
The Veteran was also noted to have a congenital shortening of 
one leg at 1/2 an inch.  During separate time periods when the 
Veteran was not in service, the Veteran had a fracture of the 
left ankle following a fall and had surgery on his right 
knee.  These were generally noted upon annual and/or 
enlistment medical examinations.  The Veteran did not seek 
treatment for any left ankle complaints during his period of 
active duty.  Relevant STRs indicate that the Veteran had a 
full recovery with no complications or sequelae.  
Additionally, the STRs reflect no treatment related to the 
left knee or the bilateral hips.  It does not appear that the 
Veteran was discharged with any residual disabilities 
associated with the bilateral hips, bilateral knees, and left 
ankle.  

Non-service treatment records generally reflect treatment for 
bilateral knee pain and left ankle pain with osteoarthritis.  
There appears to be no clinical records reflecting treatment 
related to the bilateral hips.  

In September 2004, the Veteran underwent a VA examination for 
his claimed disabilities.  The Veteran was noted to have a 
history of a left ankle fracture in 1966 and surgery of the 
right knee in 1977.  The Veteran was found to have 
polyarthralgias and arthritis of the larger joints of his 
body, but the examiner indicated that it was impossible to 
determine the etiology of these polyarthralgias without 
resort to conjecture.  He was found to have bilateral 
irritable hips without joint destruction that is probably 
soft tissue in nature and progressive.  The examiner 
indicated that the bilateral hip condition was related to the 
diagnosed polyarthralgias of undetermined etiology.  The 
Veteran's left ankle revealed laxity, joint degeneration, 
osteophytes and painful crepitus due to the fracture incurred 
in service.  The Board notes that the Veteran did not incur a 
left ankle fracture during active duty.  Finally, the 
examiner diagnosed the Veteran as having functional bilateral 
degenerative osteoarthrosis of the knees with post-surgical 
right meniscectomy.  He was noted to have progressive genu 
valgus, lateral compartment osteoarthritis and chronic pain, 
at least as likely as not related to the Veteran's service.  
There is no discussion as to whether the Veteran's claimed 
disabilities are secondarily related to his service-connected 
back disability or whether any preexisting disability may 
have been aggravated during a later period of active duty.  

It is important to note at this juncture that service 
connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the regulations also provide for the award 
of secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  

Upon review of the evidence of record, the Board finds that 
the September 2004 VA examination is inadequate to properly 
adjudicate the Veteran's claim and he must be afforded 
another VA examination to determine the nature and etiology 
of the claimed disabilities.  There is no clinical opinion as 
to whether the Veteran's bilateral knee, bilateral hips, and 
left ankle disabilities were related to or worsened by a 
service-connected disability, nor is there a discussion as to 
whether any residual disabilities related to right knee 
surgery and left ankle fracture were worsened by service.  
Additionally, the September 2004 VA examination indicated 
that the Veteran had in-service injuries when, in fact, his 
right knee and left ankle injuries did not occur during a 
period of active duty.  Thus, the Veteran's claim must be 
remanded.  

In addition, the Board notes that the Veteran was not 
provided notice compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) covering these specific issues.  As 
such, upon remand, the Veteran should also be provided this 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and perform all 
development deemed necessary.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any bilateral hip, bilateral 
knee, and left ankle disabilities.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing.  

The examiner should then render an opinion 
as to whether it is at least as likely as 
not that the Veteran's currently diagnosed 
bilateral hip, bilateral knee, and left 
ankle disabilities had their onset in 
service.  The examiner should pay close 
attention to the timeframes that the 
Veteran was in active service.  

The examiner should also provide an 
opinion as to whether the Veteran's 
bilateral hip, bilateral knee, and left 
ankle disabilities were caused or worsened 
by his service-connected back disability.  

The examiner is finally requested to 
provide an opinion as to whether the 
Veteran's right knee and left ankle 
disabilities were aggravated during 
subsequent periods of active duty. 

The examiner should provide rationale for 
all opinions given.  If the requested 
opinions cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional procedural 
and evidentiary development and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


